Citation Nr: 1031722	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for testicular pain.

3.  Entitlement to service connection for stress.

4.  Entitlement to service connection for peripheral artery 
disease.

5.  Entitlement to service connection for thyroid, parathyroid or 
other hormonal or health issue due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to September 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran withdrew his appeal regarding service connection 
for hypertension via a July 2010 letter.    

2.  The Veteran withdrew his appeal regarding service connection 
for testicular pain via a July 2010 letter.    

3.  The Veteran withdrew his appeal regarding service connection 
for stress via a July 2010 letter.    

4.  The Veteran withdrew his appeal regarding service connection 
for peripheral artery disease via a July 2010 letter.    

5.  The Veteran withdrew his appeal regarding service connection 
for thyroid, parathyroid or other hormonal or health issue due to 
radiation exposure via a July 2010 letter.    



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of service connection for hypertension have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a substantive appeal of the 
issue of service connection for testicular pain have been met.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of a substantive appeal of the 
issue of service connection for stress have been met.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.

4.  The criteria for withdrawal of a substantive appeal of the 
issue of service connection for peripheral artery disease have 
been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.

5.  The criteria for withdrawal of a substantive appeal of the 
issue of service connection for thyroid, parathyroid or other 
hormonal or health issue due to radiation exposure have been met.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c).

The Board sent the Veteran a June 2010 letter explaining that his 
VA claims file had been received and his appeal had been 
docketed.  This letter indicated that the Board considers appeals 
in the order in which they are placed on the docket.  A July 2010 
written statement from the Veteran indicates that he wanted his 
case removed from the docket and that he would handle questions 
regarding this through other more appropriate VA venues.  As the 
Board only considers appeals on its docket and the Veteran 
requested that his case be removed from the docket, the Board 
interprets this request as a withdrawal of his appeal.  
Therefore, the Board finds that the appeal for the claims have 
been withdrawn.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to all of the issues 
on appeal before the Board, there remain no allegations of errors 
of fact or law for appellate consideration.  Therefore, the Board 
has no jurisdiction to review the issues.  Accordingly, the 
issues of entitlement to service connection for hypertension, 
testicular pain, stress, peripheral artery disease and thyroid, 
parathyroid or other hormonal or health issue due to radiation 
exposure are dismissed.


ORDER

Service connection for hypertension is dismissed.  

Service connection for testicular pain is dismissed.  

Service connection for stress is dismissed.  

Service connection for peripheral artery disease is dismissed.

Service connection for thyroid, parathyroid or other hormonal or 
health issue due to radiation exposure is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


